The administratrix brought this equity petition to determine title to certain bank accounts which at the death of Kathryn M. Deely were in the joint names of the decedent and her niece, Margaret L. Deely, subject to withdrawal by either or the survivor. The Probate Court entered a decree awarding the accounts to Mar*887garet L. Deely. The case is here on appeal with a transcript of the evidence, which we have reviewed. There was no error. There was ample evidence of donative intent and acceptance of the gift by the donee. See Drain v. Brookline Sav. Bank, 327 Mass. 435. The contestant did not show by a fair preponderance of the evidence that the transfer to the joint accounts was not intended as a gift. DePasqua v. Bergstedt, 355 Mass. 734.
Lenahan O’Connell (Frank D. Branca with him) for Robert C. Deely.
John M. Greaney for Margaret L. Deely.

Decree affirmed.